UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5071



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRANCE J. ADAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-285-HEH)


Submitted:   May 19, 2006                  Decided:   June 14, 2006


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Peter S. Duffey, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terrance J. Adams was convicted of possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

(2000) and sentenced to 120 months in prison and three years of

supervised release.   On appeal, we affirmed Adams’s conviction,

vacated his sentence, and remanded for resentencing in accordance

with United States v. Booker, 543 U.S. 220 (2005).   On remand, the

district court sentenced Adams to 115 months in prison and three

years of supervised release.    Adams contends the district court

erred by applying a four-level enhancement for use of the firearm

in connection with another felony offense and that his sentence was

unreasonable.   We affirm.

          In the presentence report, the probation officer applied

a base offense level of twenty for possession of the firearm after

having been convicted of a controlled substance offense under U.S.

Sentencing Guidelines Manual (“USSG”) § 2K2.1(a)(4) (2003); added

four levels for use of the firearm in connection with another

felony offense under USSG § 2K2.1(b)(5); added two levels for

obstruction of justice under USSG § 3C1.1; and computed a criminal

history category IV. With his offense level of twenty-six, Adams’s

advisory guideline range was 92 to 115 months in prison.   However,

the probation officer noted the district court might want to

consider an upward departure under USSG § 4A1.3, because a number

of Adams’s prior convictions were not assigned criminal history


                               - 2 -
points even though they resulted from violent behavior or were

drug-related.

           The Government moved for an upward departure based on the

inadequacy of the four-level enhancement under § 2K2.1(b)(5) in

reflecting   Adams’s     conduct   and   his   under-represented    criminal

history.   Adams objected to the four-level enhancement and opposed

the upward departure motion.       The district court found that Adams

used the firearm he was convicted of possessing to commit a

felonious assault on Alfred Harris and overruled Adams’s objection.

Adams contended the guidelines adequately took his criminal history

into account, and a 92 to 115 month guideline range was sufficient.

The   district   court    found    Adams’s     criminal   history   category

substantially under-represented the seriousness of his criminal

history and likelihood of repeated criminal conduct and granted an

upward departure to category V, resulting in an advisory guideline

range of 110 to 135 months.

           While the Government argued a sentence at the statutory

maximum of 120 months was appropriate, Adams requested a sentence

at the low end of the guidelines range based on progress he made in

rehabilitation since his first sentencing hearing.            The district

court explained that based on Adams’s persistent criminal conduct,

an appropriate sentence would be “near the top” of the sentencing

range.   However, the court gave Adams some credit for his improved

attitude and sentenced him to 115 months in prison.


                                    - 3 -
           While    Adams       concedes    he   possessed   the   firearm    and

assaulted Harris, he contends the district court erred in finding

he used the firearm to facilitate the assault and in enhancing his

sentence four levels.       We disagree.

           We   review      a    district    court’s   factual     findings   at

sentencing for clear error and its legal conclusions de novo.

United States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989).

The   enhancement   is   appropriate        when   “the   defendant    used   or

possessed” the firearm “in connection with another felony offense.”

USSG § 2K2.1(b)(5).      A weapon is used or possessed in connection

with another offense if the weapon facilitates or has a tendency to

facilitate the other offense.          United States v. Blount, 337 F.3d

404, 411 (4th Cir. 2003).

           Harris testified that Adams hit him in the head with a

hard object; the blow caused him to fall down; and after he fell,

he heard a “boom.”       One or more officers testified they heard a

gunshot; they observed Harris bleeding from a laceration to his

head; Harris showed them a bullet hole in the floor of his doorway;

they observed Adams alone in the car that was seen leaving the

scene of the wounding; and when the car was stopped, the firearm

was discovered with one spent round. Adams testified he also heard

a gunshot, but he did not fire the gun.            Instead, he claimed he hit

Harris with a CD.     Based upon the evidence presented, we conclude

the district court did not err in finding Harris used the firearm


                                      - 4 -
to assault Harris or in concluding that the firearm facilitated the

assault.

           Adams contends his sentence was unreasonable because the

district court failed to adequately explain its reasons for his

sentence; failed to consider all relevant factors under 18 U.S.C.

§ 3553(a) (2000) “in a specific, particularized, and individualized

manner”; and imposed a sentence that was far greater than necessary

to accomplish sentencing goals.   We conclude Adams’s sentence was

reasonable.

           Because Adams’s sentence of 115 months was within his

original advisory guideline range of 92 to 115 months, it is

presumptively reasonable.    See United States v. Green, 436 F.3d

449, 457 (4th Cir. 2006), cert. denied, __ U.S. __, 2006 WL 1057741

(U.S. May 22, 2006) (No. 05-10474).    While a district court must

consider the various factors in § 3553(a) and explain its sentence,

it need not “robotically tick through § 3553(a)’s every subsection”

or “explicitly discuss every § 3553(a) factor on the record.”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

           “[A] district court’s explanation should provide some

indication (1) that the court considered the § 3553(a) factors with

respect to the particular defendant; and (2) that it has also

considered the potentially meritorious arguments raised by both

parties about sentencing.”    United States v. Montes-Pineda, 445

F.3d 375, 381 (4th Cir. 2006). “[I]n determining whether there has


                               - 5 -
been   an   adequate      explanation,      we    do    not    evaluate   a   court’s

sentencing statements in a vacuum”; and “[t]he context surrounding

a district court’s explanation may imbue it with enough content for

us to evaluate both whether the court considered the § 3553(a)

factors and whether it did so properly.”                 Id.

            In   sentencing        Adams,   the    district       court   stated     it

considered both the factors under § 3553(a) and Adams’s change in

attitude    since   the     prior    sentencing        hearing.      Based     on   his

extensive criminal history, the court determined a reasonable

sentence would still be “near the top” of the sentencing range but

accorded him a reduction based on his rehabilitative efforts.

Moreover, the § 3553(a) factors clearly support the reasonableness

of Adams’s sentence.         The sentence imposed not only took Adams’s

criminal history and the need to deter further criminal conduct

into   account      but     also     reasonably         reflected     the     nature,

circumstances,      and    seriousness      of    the    offense    conduct.         We

therefore affirm the sentence.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                              AFFIRMED




                                       - 6 -